Citation Nr: 1547117	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-40 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant served on Active Duty for Training (ACDUTRA) from April 1957 to October 1957, with additional service in the reserves over a period of approximately 6 years.   

This matter comes before the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans' Affairs (VA).

In January 2015, the Veteran requested a Board videoconference hearing.  His representative subsequently arranged a pre-hearing conference with the undersigned held on October 27, 2015.  Then, on October 28, 2015, the representative filed a request:  requesting advancement of the case on the Board's docket and a favorable decision with waiver of the Board videoconference hearing.  As sufficient cause has been shown for advancement on the docket (See 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c)) and as a favorable decision can be rendered without convening a hearing, the Board is granting the representative's request.  


FINDING OF FACT

The Veteran's current hearing loss is reasonably shown to be related to noise exposure in service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence shows that the Veteran has a current bilateral hearing loss disability.  38 C.F.R. § 3.385.  It also indicates the Veteran's 6 months of ACDUTRA and subsequent periods of ACDUTRA during his reserve service were all in the infantry and that he was not issued any hearing protection.  Significant noise exposure during service is clearly shown.  The Veteran's service treatment records are not available.  However, in May 2014, a VA audiologist opined that the Veteran's bilateral hearing loss is at least as likely as not caused by or a result of his noise exposure during service.  There is no medical opinion to the contrary.  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.   38 C.F.R. § 3.102, 3.303, 3.385; Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


